432 F.2d 1007
Michael Alan McCARROLL, Petitioner-Appellant,v.James E. (Bill) DECKER, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 30320.
United States Court of Appeals, Fifth Circuit.
October 30, 1970.

Appeal from Northern District of Texas at Dallas; William M. Taylor, Jr., Judge.
Michael A. McCarroll, pro se.
Henry Wade, Criminal Dist. Atty., John B. Tolle, Asst. Dist. Atty., Dallas, Tex., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the petition of a Texas state prisoner for mandatory injunction directing the officials of Dallas County Jail to hospitalize him and remove an impacted wisdom tooth, which he fears may become infected at some future time, and to fill a cavity in another tooth.*


2
Appellant has been treated by a dentist while in jail but not to the extent that appellant thinks is appropriate. There is no error in the finding of the District Court that appellant has not alleged such abuse of discretion as would authorize a federal court to inquire into the adequacy or sufficiency of his dental care. Oaks v. Wainwright, 5th Cir. 1970, 430 F.2d 241; Weaver v. Beto, 5th Cir. 1970, 429 F.2d 505; Schack v. State of Florida, 5th Cir. 1968, 391 F.2d 593, cert. denied 392 U.S. 916, 88 S.Ct. 2080, 20 L.Ed.2d 1376.


3
Affirmed.



Notes:


*
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure, Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981